Citation Nr: 0405878	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  96-45 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to an initial increased (compensable) 
evaluation for service-connected residuals of a nasal 
fracture.


REPRESENTATION

Appellant represented by:	TheAmerican Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to February 
1978.

This case initially came before the Board of Veterans' 
Appeals (the Board) from rating decisions rendered by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Service connection for headaches was granted by the Board in 
a prior decision, for which the RO assigned a 10 percent 
rating.   

The veteran provided testimony before the undersigned 
Veterans Law Judge in Washington, D.C., in July 1999, of 
which a transcript is of record.

In December 1999, the Board granted service connection for 
residuals of a nasal fracture; denied entitlement to a rating 
in excess of 10 percent for headaches secondary to a head 
injury; denied entitlement to a rating in excess of 30 
percent for left eye trauma, with open angle contusion, 
recessive glaucoma, and cataract of the left eye; held that 
new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for an acquired 
psychiatric disorder; and remanded the case for development 
of the evidence on the psychiatric claim.  

The RO subsequently granted a noncompensable rating for the 
service connected nasal facture, with which the veteran 
disagreed, and that issued was joined to and merged with the 
remaining pending appellate issue, and after a SSOC and other 
due process requirements were fulfilled, the case was 
returned to the Board. 

The veteran provided testimony again before the undersigned 
Veterans Law Judge in September 2003, of which a transcript 
is of record.  He provided written evidence at that time on 
which he filed a waiver of initial RO consideration.  Also at 
that time, it was specifically noted that the issue of 
entitlement to service connection for Type II diabetes 
mellitus due to Agent Orange exposure was withdrawn.



FINDINGS OF FACT

1.  All evidence necessary for review of the issue of service 
connection for a psychiatric disorder has been obtained, and 
the VA has satisfied the duty to notify the veteran of the 
law and regulations applicable to his claim and the evidence 
necessary to substantiate his claim.

2.  Competent evidence and medical opinion establish that an 
acquired psychiatric disorder, diagnosed as schizophrenia, 
was initially demonstrated in or shortly after service and 
has continued as a chronic disability since then.


CONCLUSION OF LAW

Evidence of record and resolution of doubt establish that the 
veteran's acquired psychiatric disorder, schizophrenia, is 
the result of service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1112, 1131, 1137, 5103 (West 2003); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There may well be additional clinical evidence of record 
somewhere, but after concerted attempts to obtain these 
records, and given the nature of the resolution herein, the 
Board finds that adequate development has taken place and 
that all due process requirements have been adequately 
fulfilled to the veteran's protection and without prejudice 
to him or his case as relates to service connection for a 
psychiatric disorder. 


Pertinent Factual Background

The veteran contends that his psychiatric symptoms began 
after his head injury in service.  He testified, and service 
medical records support, that he did not have any psychiatric 
impairments upon entry into service. 

Service medical records also indicate that the veteran was 
struck in the face with a mop handle in April 1977 and 
eventually discharged due to the injuries sustained in this 
incident.  His discharge was effective in February 1978.  

It is argued that the veteran had mental health problems 
virtually from the time he left service.  A concerted attempt 
has been made to obtain those additional records without 
positive result.  

As noted in the prior Board decision, on March 6, 1979, 
almost exactly 13 months from service separation, the veteran 
was admitted to Eastern State Hospital in Virginia with a 
diagnosis of schizophrenia, after he had become violent and 
paranoid with auditory hallucinations.  He had had these 
symptoms for a period of time not otherwise quantified.

Collateral records obtained from a VA facility in Virginia 
contained references to and clinical records of the veteran 
from a VA facility in Colorado from about September 1979 
through May 1980.  Further VA references were of record from 
Detroit showing that clinical records for the veteran had 
been transferred to the Hampton VAMC in October 1980.

From this point forward the record contains fairly regular 
psychiatric treatment, predominantly for schizophrenia in 
some form.  

As also noted in the prior Board decision, a July 1998 VA 
mental health treatment notation indicates that the veteran 
has schizophrenia status post head injury; thus linking his 
psychiatric impairment to his trauma in service.

Private evaluative reports which currently diagnose 
schizophrenia refer to the consistent history of the 
veteran's having had the symptoms ever since his military 
service.

On VA psychiatric evaluation undertaken in May 2002 pursuant 
to the Board's remand, the examiner noted the veteran's 
history of head injury in service.  It was also noted that he 
had been first hospitalized for schizophrenia in 1978 and 
thereafter at various VA facilities in 1980 and since, both 
as an inpatient and outpatient with good results from 
medication and therapy.  The examiner concluded that the 
veteran was "suffering from psychiatric problems dating back 
to 1978, which were probably within the year of his discharge 
from the military in 1977 (sic).  He has been suffering from 
psychotic symptoms along with mood swings since that time and 
has had a number of inpatient hospitalizations".


Criteria

Service connection may be established for a chronic 
disability resulting from disease or injury incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110; 1131; 38 
C.F.R. § 3.303 (2003).

The chronicity provision of 38 C.F. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
This is a rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.307, 
3.309 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

The veteran has testified that he had a normal childhood and 
no problems prior to service; there is nothing on his 
entrance to service or thereafter to contradict that 
assertion.  

His service medical records show that he had no problems 
therein until he was hit in the head, at which time he had 
serious organic injuries (as reflected in already service 
connected residual disabilities).  

The question is whether this (or something else for that 
matter) precipitated his mental health problems as well.  The 
Board finds that there is ample evidence to endorse an 
affirmative conclusion in that regard.

The veteran has stated that he was treated for mental health 
difficulties from shortly thereafter, an assertion which is 
supported by some clinical records showing that the 
psychiatric diagnosis at that time was predominantly of 
schizophrenia.  Certainly, that diagnosis is shown within 13 
months of service, at which time he was seriously impacted.  
It is certainly not unreasonable to assume based on the 
medical evidence and other data, including his testimony and 
a consistent long-standing history, that the symptoms had 
been present for awhile at the time of that hospitalization.  
In fact, the undersigned found his testimony at the recent 
hearings to be helpful and both candid and quite credible.

A number of VA and private evaluative records are also in the 
file showing references to the veteran's psychosis having its 
origin in the inservice head trauma and/or the period of 
1977-1978, when he was in and just out of service.  A recent 
VA examiner has opined the same.  [Furthermore, it is 
irrelevant whether there were inadverent typographical errors 
in that opinion as the gist of the opinion is clear.  And 
since the typo primarily relates to "1977" as the date of 
separation rather than the factually accurate separation date 
of February 1978, the Board notes that the actual facts are 
even more supportive of the veteran's claim than the mildly 
inaccurate date in the examiner's report, so there is no harm 
done whatsoever].

Whether the veteran's psychosis was technically diagnosed in 
the year after service or merely present during that time and 
diagnosed a week or month or some other time thereafter is 
also irrelevant to whether the psychiatric disorder was 
incurred in or as a result of service or is so presumed.

The Court has indicated that the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

Moreover, the Board is not permitted to reach medical 
determinations without considering independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

In this case, the factual premise and history upon which both 
private and VA physicians' opinions rest appear to be 
entirely accurate and well documented, and the opinions are 
both consistent and collaborative of the collective evidence 
of record.

Based on the evidence of record and credible expert opinion, 
service connection for an acquired psychiatric disorder, 
characterized as schizophrenia, is reasonably warranted as 
having been first manifested in or soon after service, and, 
accordingly, considered to have been incurred in service.



ORDER
Service connection for an acquired psychiatric disorder, 
characterized as paranoid schizophrenia, is granted.




REMAND

The veteran experienced a serious head trauma in service for 
which he has various service-connected disabilities.  One of 
those disabilities relates to a fractured nose.  He has not 
been examined for current residuals of the deviated septum to 
include impairment of function.  

At the time of the recent hearing, the veteran submitted 
current clinical information from private care for nasal 
bleeding in September 2002 and associated materials relating 
to septoplasty.  It remains unclear whether he had any 
further care at the time or since for his nasal problems.  

Nonetheless, it is argued that his nasal fracture causes him 
significant impairment in the ability to breath.  It is also 
argued, including in his testimony, that the fracture has 
precipitated problems such as allergies and rhinitis as well 
as sinusitis.

Under Diagnostic Code 6502, effective prior to October 7, 
1996, traumatic nasal septum deflection with only slight 
symptoms warranted a noncompensable evaluation.  A 10 percent 
evaluation required that the deflection result in marked 
breathing space interference.

Alternatively, under Diagnostic Code 6501, effective prior to 
October 7, 1996, a 10 percent evaluation is warranted for 
chronic atrophic rhinitis with definite atrophy of the 
intranasal structure and moderate secretion.  A 30 percent 
evaluation requires moderate crusting, ozena (atrophic 
rhinitis marked by a thick mucopurulent discharge, mucosal 
crusting, and fetor), and atrophic changes.

The VA subsequently amended its regulations for rating 
respiratory system disabilities, including traumatic nasal 
septum deviation, effective October 7, 1996. 38 C.F.R. 4.96-
4.97.  Under the amended Diagnostic Code 6502, a 10 percent 
evaluation (the maximum evaluation assignable under that 
code) may be assigned for traumatic nasal septum deviation 
with 50-percent obstruction of the nasal passage on both 
sides or complete obstruction on one side.

The regulations for the evaluation of rhinitis and sinusitis, 
as well as bronchitis and asthma, were also revised, 
effective October 7, 1996. 61 Fed. Reg. 46720- 46731 (Sept. 
5, 1996).  As of October 7, 1996, allergic or vasomotor 
rhinitis is rated under Diagnostic Code 6522.  A 10 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50 percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  A 30 percent rating requires polyps. 38 C.F.R. § 4.97, 
Code 6522.

When regulations are changed during the course of the 
veteran's appeal, the criteria that is to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date. 
VAOPGCPREC 3-2000.  

The RO assigned the noncompensable rating from July 1995, so 
the veteran would appear to qualify for consideration under 
both old and new regulations.

And the Court has held that an appeal from an initial rating 
is a separate and distinct claim from a claim for an 
increased rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.  That 
has not been considered herein.

Based on the evidence of record, the Board finds that the 
case must be remanded for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He should be asked 
to provide any clinical information he 
may have with regard to care for his 
septal deviation and related nasal 
problems, and with VA assistance, any 
records he does not himself provide 
should be obtained by VA, and these 
should be added to the claims file.

2.  The veteran should be given an 
examination by a qualified VA physician 
to determine the exact nature and extent 
of all residuals of his deviated septum 
(broken nose) to include functional 
respiratory and other problems, etc. such 
as allergies, rhinitis, sinusitis, etc.  
All necessary testing should be 
accomplished including X-rays.  The 
degree of impairment must be delineated 
in detail with annotation to the clinical 
records.  The impact of this and his 
other facial and head disabilities on one 
another as he functions in general must 
also be addressed in concert with one 
another.

3.  Thereafter the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review to make sure that all necessary VA 
and private records have been acquired; 
and review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand.  If they are not, the RO 
should implement corrective procedures. 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should fully 
readjudicate the issue of entitlement to 
an increased initial rating for residuals 
of nasal fracture including pursuant to 
Fenderson, op. cit., and under new and 
old regulations.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned 
to the Board, if in order. By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.

  


                   
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



